 534DECISIONSOF NATIONALLABOR RELATIONS BOARDKendrickCartage Co. and Lovelace Truck Service,Incorporatedand Charles E. Sullens. Cases 14-CA-5402 and 14-CA-5403February 16, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn June 3, 1970, Trial Examiner George Turitzissued his Decision in the above- entitled proceeding,finding that Respondents had engaged in and wereengaging in unfair labor practices and recommendingthat they cease and desist therefrom, as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner also found that Respondent Kendrick CartageCo. had not engaged in certain other unfair laborpractices alleged in the complaint and recommendedthat those allegations be dismissed. Thereafter, theGeneral Counsel and Respondent Lovelace TruckService, Incorporated, filed exceptions to the TrialExaminer's Decision together with supporting briefs,and Respondent Kendrick Cartage Co. filed cross-exceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner to the extent consistent herewith.The Trial Examiner found, and we agree, that Ken-drick Cartage Co., hereinafter called Kendrick, viola-ted Section 8(a)(1) of the Act by indirectly threateningone of its employees with an unfavorable employmentreference in the event he filed grievances under theexisting collective-bargaining agreement.We alsoagree that Kendrick did not cause Lovelace TruckService, Incorporated, hereinafter called Lovelace, todischarge Sullens. We do not agree, however, that theevidence establishes that the employment referenceconcerning Sullens which Kendrick sent to Lovelacein effect recommended that Lovelace discharge Sul-lens because of his participation in union and protect-ed concerted activities, including grievance procedureactivities,while he was employed by Kendrick. Inview of such findings we further conclude that Ken-drick did not violate Section 8(a)(1) by sending theemployment reference toLovelaceand thatLovelace's discharge of Sullens was not discrimina-torilymotivated.Sullens quit his truck driving job with Kendrickbecause he wished to work near his home rather thanat the terminal to which he, and others, had beentransferred. He then obtained a similar job with Love-lace at a terminal located in his home town. Duringhis job interview with Lovelace's terminal manager,Geisler, he stated that he had been a shop steward inTeamsters Locals 50 and 525 while employed by Ken-drick and that he had had "personal difficulties" withKendrick's management concerning the Union's col-lective-bargaining agreement. This information obvi-ouslydidnotdisturbGeisler since hemadearrangements for Sullens to take a driving test. Duringthe test, which was given by Lovelace's safety direc-tor, Sprague, Sullens also stated to Sprague that he,Sullens, "personally had had differences with Ken-drick ... concerning the union contract." The nega-tive effect of this disclosure upon Sprague specificallyand on Lovelace generally is apparent both inSprague's answer that "We have a contract,' we liveup to it, and we expect you to live up to it," and inLovelace's action by employing Sullens.On the same day of Sullens' hire, Lovelace request-ed and subsequently received from Kendrick a letterof reference concerning Sullens. The letter contained,in addition to the usual job ratings, comments con-cerning Sullens' involvement in union and Section 7activities while employed by Kendrick. It also includ-ed several unfavorable remarks with regard to Sullens'character and his conduct as an employee-remarksunconnected with either his union or grievance activi-tieswhich would constitute valid and lawful groundsfor discharge. The letter concluded with the statementthat "I would not hire this man under any circum-stances." Lovelace terminated Sullens because the let-ter was a "hell of a personal reference" and becauseof Sullens' "history of bankruptcy."'Thus, it is clear that when Lovelace hired Sullens,itknew generally that he had been a shop stewardand, therefore, undoubtedly was active in union mat-ters, that he had had personal difficulties and differ-enceswithKendrick in matters regarding theircollective-bargaining agreement, and that this knowl-edge obviously was of no concern to Lovelace. Theremarks in the letter of reference with regard to thoseactivitiesmerely specified in more detail that whichLovelace already knew generally when it hired Sul-lens. There is no affirmative evidence, however, dem-onstrating that Lovelace's initial lack of concern wasLovelace had been in contract with the Teamsters for the past 15 yearsZ Sullens declared himself bankrupt several years earlier The record doesnot disclose the present status of the bankruptcy proceeding188 NLRB No. 80 KENDRICKCARTAGE CO.aggravated because of those disclosures, or that it infact discharged Sullens in reliance thereon rather thanbecause of other detrimental personal references as tohis conduct and character.Therefore, in view of the presence of valid reasonsfor discharge, and in face of a conceded absence ofunion animus on Lovelace's part, we cannot infer thatLovelace terminated Sullens because of the referencesto his union and Section 7 activities.' We find, there-fore, contrary to the Trial Examiner, that the GeneralCounsel failed to establish by a preponderance of theevidence that Lovelace discharged Sullens because ofthe comments contained in the letter of reference per-taining to his union and concerted activities during hisemployment with Kendrick.We also find that inasmuch as the letter of referencehas not been shown to be other than that which itpurports to be-a disclosure of the unfavorable aswell as the favorable personal and other characteris-tics of a former employee in whom Kendrick had nofurther interest-Kendrick did not violate the Act bysending the letter which Lovelace had requested. Inview of the foregoing, therefore, we cannot find, asdid the Trial Examiner, that the letter was unlawfulbecause it was so intimately connected with Sullens'severed employment as to tend to interfere with theexerciseof the Section 7 rights of Kendrick's employ-ees."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, KendrickCartage Co., Wood River, Illinois, its officers, agents,successors, and assigns shall:1.Cease and desist from:(a) Threatening or warning its employees that theirfiling of grievances through a labor organization orunder a collective-bargaining agreement might resultin an unfavorable employment reference.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which theBoard finds necessary to effectuate the policies of theAct:(a) Post at its office and place of business copies ofthe attached notice marked "Appendix."5 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 14, after being duly signed by an au-thorizedrepresentative,shallbepostedbyRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto its employees are customarily posted. Reasonable535steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein be,and it hereby is, dismissed insofar as it alleges viola-tion of the Act not found herein.MEMBER JENKINS concurring in part and dissenting inpart:Kendrick threatened one of its employees with anunfavorable employment reference in the event hefiled grievances under the existing collective-bargain-ing agreement. My colleagues find the threat violativeof Section 8(a)(1) of the Act and I am in agreement.Subsequently, Kendrick made good on its threat bysending an unfavorable employment reference toLovelace, which reference included statements con-cerning the employee's active pursuit of grievancematters.My colleagues do not find this action to vio-late Section 8(a)(1) and I dissent from their conclu-sion.The facts seem clearly to demonstrate a carryoverof unlawful intent from the making of the threat to itsfulfillment.While undoubtedly an employer has aright, when requested to do so, to furnish an employ-ment reference to another employer, if his purpose indoing so is to punish an employee for exercising hisSection 7 rights, the action tends to discourage theemployee from engaging in those activities and thusviolates Section 8(a)(1) of the Act. Record facts sup-port the conclusion that a causal relationship existsbetween the unlawful threat, its fulfillment, and theemployee's discharge by Lovelace. I would thereforefind that although Lovelace committed no unlawfulact in discharging the employee, Kendrick unlawfullyintended to cause Lovelace to discharge him and thusKendrick should bear the responsibility for reme-dying the unfair labor practice.3SeeN L.R B v WTVJ,Inc, 268 F.2d 346 (C A 5)Cf S H Lynch and Company, Inc,167 NLRB 5545In the eventthat thisOrder is enforced by a Judgment of a United StatesCourt of Appeals, the wordsin the notice reading "Posted by Order of theNational LaborRelations Board"shall be changed to read "Posted Pursuantto a Judgment of the United States Court of AppealsEnforcing an Order ofthe National LaborRelations Board "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT threaten or warn our employeesthat they might be given an unfavorable employ- 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDment reference if they file grievancesthroughtheir union or under their collective-bargainingagreement.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce our employeesin the exercise of rights guaranteed to them inSection7 of the National Labor Relations Act.KENDRICK CARTAGE CO.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 210 North 12th Boulevard, Room 418,St.Louis,Missouri 63101, Telephone 314-622-4167.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE TURrrz, Trial Examiner: Upon separate chargesfiled by CharlesE. Sullens,an individual ("Sullens"), inCases 14-CA-5402 and 14-CA-5403 on December 10,1959, and served that same day on Kendrick Cartage Co.("Kendrick") and Lovelace Truck Service, Incorporated("Lovelace"), respectively, the General Counsel of the Na-tional Labor Relations Board ("the Board"), throutheRegionalDirector for Region 14, on January 29, 1970, is-sued an order consolidatingcases,complaint, and notice ofhearing againstRespondents Kendrick and Lovelace. Re-spondqtits filedtheir respectiveanswers inwhich, amongotherthings, they deniedall allegationsof unfair labor prac-tices.At the hearing Lovelace amended its answer to allegean affirmativedefense that Sullens had failed to avail him-self ofthe grievance procedures provided by the contract ineffect.The hearing was held at St. Louis, Missouri, onMarch 9 and 10, 1-970, before the Trial Examiner namedabove. The General Counsel and each Respondent wererepresented at the hearing by their respective counsel andhave submitted briefs to the Trial Examiner.Upon the entire record I and from his observation of thewitnessesthe Trial Examiner makes the following:ceives gross revenues in excess of $50,000 for the interstatetransportation of freight.It is found that Kendrick is anemployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and(7) of the National Labor Relations Act,as amended(the Act).Respondent,Lovelace Trucking Service,Incorporated, isan Indiana corporation having its principal office and placeof business in Terre Haute,Indiana, and having other placesof business in other States of the United States,includingan office and terminal in Salem,Illinois.It is engaged infurnishing interstate and intrastate trucking services. In thecourse and conduct of its business operations Lovelace an-nually receives gross revenues in excess of $50,000 for theinterstate transportation of freight. It is found that Lovelaceis an employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.IITHE LABORORGANIZATION INVOLVEDInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (the IBT), Chauf-feurs and Helpers Local No. 50 of the IBT, and Local 525of the IBT are each a labor organization within the meaningof Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESThe principal issues litigated at the hearing were whetherKendrick's unfavorable comments on Sullen' filing ofgrievances, contained in a letter of reference which it sentto Lovelace, violated Section 8(a)(l) of the Act, and whetherLovelace's discharge of Sullens on the basis of the letter ofreference violated Section 8(a)(1) and (3). Also at issue waswhether, if the discharge was discriminatory, Kendrick wasjointly severally liable with Lovelace for backpay. Bothemployers had had longstanding contractual relations withLocals of the IBT, and the General Counsel stated that hemakes no contention that either had any general hostilitytowards the IBT, any of its locals, or labor organizations ingeneral.A.Chronology1.GeneralSullens was employed by Kendrick as an over-the-roaddriver from 1961 to October 1969. In March 1969 Respon-dent closed its terminal in Salem, Illinois, where Sullenworked, and moved the operation to Wood River and Law-renceville, Illinois. Sullens was transferred toWood Riverand worked there until he quit in October in order to takea ob with Lovelace. Kendrick considered Sullens a safe andefficient driver and his general conduct was deemed sat-isfactory.FINDINGS OF FACTITHE BUSINESS OF RESPONDENTSRespondent, Kendrick Cartage Co., is an Illinois corpo-ration having its principal office and place of business inSalem, Illinois, and terminals located in Wood River andLawrenceville, Illinois, where it is engaged in furnishinginterstate and intrastate trucking services. Tn the course andconduct of its business operations, Kendrick annually re-1The Trial Examiner grants Kendrick's unopposed motion to correct thetranscript by changing the word "conversation" on page 178, line 10, to"consideration " The correction has been made and the motion, markedKendrick Exh. 3, has been placed in the exhibit file.2.Sullens' grievancesIn 1964 Sullens, having been discharged, filed a grievanceand was reinstated. The record does not show whether hewas awarded backpay. In late 1964 or early 1965 Sullenswas elected shop steward, a position which he retained untilthe termination of his employment with Kendrick. He han-dled some dozen grievances annually, including a numberof grievances on his own behalf. On April 1, 1969, he fileda written grievance alleging shortages in his pay totalling$29.72. After a hearing he was awarded $10.11, which Ken-drick paid. In April 1969 he was discharged and on April28 he filed a grievance. The grievance was upheld and Sul-lens was reinstated with full seniority and backpay, which KENDRICKCARTAGE CO.Kendrick paid. Sullens testified that on about October 16,1969, several days after quitting his job with Kendrick, hetelephonedWilliams, Kendrick s safety director, to makearrangementsabout delivery of his final paycheck, and thatin the course of the conversation he requested the vacationpay due him under the contract with the Union. Williamstestified that he recalled no telephone conversation withSullens atany time after he left Kendrick, and that herecalledno request by Sullens for vacation pay either inperson or by telephone. Sullens did not testify as to Wil-liams' reply, but it is undisputed that Respondent did notpay him the vacation moneydue, and Sullensfiled a formalgrievanceon October 30. On November 25 he was awardeda week's pay,amountingto $276. The Trial Examiner hascredited Sullen and finds that on October 16 he demandedof Respondent that it pay him the vacation money dueunder itscollective contract.3.Sullens'move from Kendrick to LovelaceAs the Wood River Terminal was far from his home,Sullens wason the lookout for another job. This was knownto at leastsome of Respondent's officials. On Tuesday,October 7, Vogt, Respondent's terminalmanager at WoodRiver, handed Sullens a slip of paper bearing Lovelace'stelephone number andthe name`Denny." He told Sullensthat Swift, who worked for Kendnckin Salem,had in-formed him that Lovelace was in bad need of a driver at itsSalem terminal.He suggested that Sullens check into it butasked him not to disclose that he had given him the tip. Thesame evening, after making arrangements by telephone,Sullens calledat the Lovelace office in Salem and was inter-viewed by Geisler, the terminalmanager.He told Geislerwhere he worked and that he wanted a job near home. Heremarked that he did not know whether Kendrick wouldrecommendhim, but Geisler replied that Bill Kendrick, oneof Kendrick'sowners,had recommended him highly. Hegave Sullen an employment application which Sullensfilled out and brought back the next day. Geisler read theapplication and asked Sullens whether he had had any acci-dents.Sullens replied he remembered only one and that hehad been fined $15. In fact Sullens had had several otheraccidents. Sullens told Geisler that he had been shop stew-ard at Kendrick and that he and Kendrick "had had prob-lems." He did not go into detail.Since Sullens wasworking, Geisler said that he would tryto have Sprague, Lovelace s safety director, give him thenecessary driving test on a Saturday. However, the nextmorning Vogt instructed Sullens to take a load to Salem. Hesaid that Swift had made thatarrangementbecause Spraguewould be able to give Sullens his driving test that day. InSalem Sullensdelivered his load and ultimately was intro-duced to Sprague, who took him out for a road test. Spraguecommented, "You are doing a pretty good job . . .as far asI can see,there's nothing wrong with your driving." Heasked whySullens wasquitting Kendrick. Sullens repliedthat his principal reason wasthat he wanted a job nearhome, but that-he personally had had difficulties with Ken-drick concerning the union contract. Sprague replied, "Wehave a contract, ... we live up to it and we expect you to."Sullens commentedthat he wanted to be pretty sure of a jobsince he could not afford to quit Kendrick's employ andthen find himself without a job. Sprague assured him thatso far ashe knew there was nothing tolceep him from beingemployed by Lovelace, and he asked when Sullens couldstart.Sullens said that he would have to see how muchnoticeKendrick would require.He left Sprague and called Johnson, a dispatcher at537Kendrick'sWood River terminal with supervisory authori-ty.He told Johnson that he had a job with Lovelace andasked whether Kendnck required notice.Johnson replied,"We need drivers pretty bad,but if you have another joband can go to work,why, go ahead,we willget by."Thatevening or the next day,Friday,October 10, Sullens in-formed Vogt that he was taking the Lovelace job. On Mon-day Sullens started to work for Lovelace.4.Kendrick's letter of referenceThat same day, October 13, Lovelace sent to Kendrick aform request for information about Sullens. The form setforth a series of questions and stated, "Your reply will beheld in strict confidence and will in no way involve you inany responsibility." On October 28 Kendnck returned theform, filled out and signed by Chlons Williams, its saferdirector. Among other things the form as filled out by Wil-hams stated:6.Was he a safe and efficient driver?Yes.Give datesof accidents in which he was involved[left blank]9.Was his general conduct satisfactory?Yes.10. Is he competent for the position he is seeking? Yes.On a scale of excellent, good, fair, and poor, Williams ratedSullens fair on "Quality of work," "Safety habits," and"Driving Skill," and poor on "Co-operation with others."On the one other factor listed, "Personal habits," no ratingwas given. The form also contained the following:Any other remarks:Employs Union To Fullest ExtentOn Minor Details.Appended to the form questionnaire was a hand-writtensheet of paperreading asfollows:Speaking as a Safety Director, Mr. Sullen was a SafeDriver.However, I was operations Manager for 5 years. Mr.Sullens Cost this Company an excessive Amount ofMoney by using [sic] the Unionas leverage to DemandhisWishes.I have it on Record that he entered our office at nite[sic] and Riffeled [sic] through the Dispatcher File toGet evidence to help further his Standing With theUnion.Also was Caught taking Gasoline from our tanks foruse in.his personal car.His attitude toward an employer leaves Something tobe Desired.Iwould not hire this man under any circumstances.On about October 28 Kendnck mailed the filled-out ques-tionnaire and the appended sheet to Lovelace, which re-ceived them one or two days later.5.Sullens' dischargeOn November 3 Geisler summoned Sullens to his office.He said, "Well Charlie, I hate to tell you this, but you'redone. I've got to let you go." Sullens askedwhy, since Geis-ler had given him to understand that he was doing a goodjob. Geisler replied, "You are doing a very good job, the factof the matter, ... you are as good a driver as I have hadas far as time is concerned and getting the load there andgetting it back. We have had no roblems whatsoever, butyou have a hell of a personnelreference."He said the ref-erence in question was from MacNamara and Crowley.Sullens protested that that firm had been out of business 10or 12 years and added, "Besides, I never had no big troublewith McNamara and Crowley anyhow, I never filed a griev-ance there in m' life.life."Geisler said, "That and your person-nel references,' and "The fact that you had taken 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDbankruptcy was the reason for discharge."It is found thatthere had been no reference from McNamaraand Crowley.Not only hadthey been out of business for some years, butLovelace's practice,so far as previous employers were con-cerned,was to contactonly the lastone. Sullens had fileda petition in bankruptcy.Geisler expressed regret,sayingthat he was sure he andySullens could have worked thingsout without trouble,but the decision had been made at thecentral officeand he coulddo nothingsince he only workedthere.That sameday Geislerprepared a letter fordeliveryto Sullens andplaced a copyin Sullen'spersonnel file,where it was retained until subpenaed for the hearing. Forreasons not disclosed it was not delivered to Sullens. Theletter read as follows:P.O. Box 423Salem, IllinoisNovember 3, 1969Mr. CharlesE. SullensR.R. No. 2Salem,IllinoisDear Sir:As of today your employment with Lovelace TruckService,Inc. is terminated.Your prior employmentreferencesare unfavorable anddo not meet the requirementsof Lovelace.Yours truly,Dennis GeislerTerminal Manager6.Vogt's comments on the referenceShortly afterSullens'discharge, Yates, another Kendrickdriver and a friend ofSullens, remarked to Vogt, Kendrick'sterminal manager at Wood River, that he had heard thatLovelace had fired Sullens because of a bad reference. Vogtcommented that he did not think Kendrick would havegiven the bad reference if Sullens had not " ... filed the lastgrievance for his vacation pay."B.Concluding Findings1.LovelaceA salient feature of thiscase isthat Lovelace adduced noevidence to establish its motivation in discharging Sullens;itseeks to rely primarily on Sullens' alleged misconductproved by Kendrick. However, the issue is not the mereexistenceof good grounds for the discharge, but whethersuch grounds were what motivated Lovelace. SeeN.L.R.Bv. Symons Manufacturing Co.,328 F.2d 835 (C.A. 7), enfg.141 NLRB 558. The case would be most unusual where anemployer's nondiscriminatory motivation for a dischargecould be convincingly established without testimony of mo-tivation by his agents who made the decision. The questionremains, of course, of whether the General Counsel satisfiedhis burden of proving by the weight of the evidence thatLovelace dischargedSullensfor discriminatoryreasons.The letter prepared by Lovelace for delivery to Sullensstated that he was being discharged because his prior em-ployment references were unfavorable, and Geisler told himthat thosereferences were a reasonfor the discharge. Theonly employmentreferenceLovelace had received was theone from Kendrick (G. C. Exh. 4) which had just beenreceived. That reference included, among otherthings, theaccusations, "Employs Union To Fullest Extent on MinorDetails," and, "Mr. Sllens Cost this Company an excessiveAmount of Money by using the Union as leverage to De-mand his Wishes" (sic). On their face boththese accusationswere of activities protected by Section 7 of the Act. Even thefiling of unfounded grievances, unless provedmalicious, isa protected activity;a fortiori,filing successful grievances,which was the main burden of these accusations, was pro-tected by the Act. The implementation of a collective-bar-gaining agreement by asserting claims under it " ... is butan extensionof the concerted activity giving rise to thatagreement." SeeBunney Bros. Construction Company,139NLRB 1516, 1519.It isnot material that Sullens may havefiled some or all the grievances for his personal benefit. SeeN.L.R.B. v. Interobro Contractors Inc.,388 F.2d 495 (C.A.2), enf. 157 NLRB 1295, where the court said:Even if it were true that John was acting for his person-al benefit, it is doubtful that a selfish motive negates theprotection that the Act normally gives to Section 7rights....DistinguishMushroom Transportation Company, Inc. v. N.L.R.B.,330 F.2d 683 (C.A. 3), setting aside, in relevant part,142 NLRB 1150, where the court found that the discrimina-tee in that case had no purpose of involving fellow workersor union representation in his activity and therefore heldthat his activity was individual, not concerted, and thusunprotected.Indiana Gear Works, a Division of theBuehlerCorporation v. N.L.R B,371 F.2d 273 (C.A. 7) setting asideI56pNLRB 397, is similarly distinguishable.Lovelace contends that since it had no general unionanimus and hired Sullens knowing of his union member-ship, it cannot be found to have acted with a discriminatorymotive. This contention has no merit. InThe Radio Officers'Union of the Commercial Telegraphers Union, AFL v.N.L.R. B., [A. H. Bull Steamship Company],347 U.S. 17, 45,the Supreme Court stated, referring toRepublicAviationCorp. v. N.L.R.B.,324 U.S. 793:In holding that discharges and suspensions of employ-ees under company "no solicitation" rules for solicitingunion membership, in the circumstances disclosed, vio-lated Section 8(3), we noted that such employer actionwas not "motivated by opposition to the particularunion or, we deduce, to unionism" and that' there wasno union bias or discrimination by the company inenforcing the rule."Lovelace also contends that it could not have acted discriminatorily, since it knew no details as to Sullens' union activi-ties.This contention, too, is without merit. As the letterdisclosed on its face that the unfavorable recommendationwas based at least in part on concerted activities, the burdenwas placed upon Lovelace to come forward with evidenceestablishing honest belief on its part that the activities werenot such as are protected by the Act. Cf.Rubin Bros. Foot-wear, Inc.,99 NLRB 610, 611, where the Board quoted withapprovalMid-Continent Petroleum Corp.54 NLRB 912, asfollows:Once it is pleaded ... that the discharge was made forunlawful conduct inseparably connected with thestrike, the burden was on [the employer] to show thatall the stnking employees discharged therefor had, infact, been guilty of unlawful conduct .See alsoN L.R.B. v. Burnup and Sims, Inc.,379 U.S. 21The Kendrick reference did also include accusations ofactions by Sullens presumptively not within the protection KENDRICK CARTAGE COof Section 7; i.e., being"poor"with respect to cooperationwith others,taking gasoline for his personal use,and "ri-fling"papers in the dispatcher's office.2Lovelace contendsthat these apparently unprotected activities of Sullenswould have warranted his discharge.However,as alreadystated,the issue is not the mere existence of good groundsfor the discharge,but whether such grounds were the motivating cause.SeeN.L.R.B. v.Symons Mfg. Co., supra.More-over,even if it be assumed that the unprotected activitiesdid play a part in motivating Lovelace,the record is barrenof evidence that they were its sole motivation to the exclu-sion of the accusations in the reference as to activities pro-tected bythe Act.The General Counsel proved a discrim-inatory discharge when he establishedprima faciethat it wasat least in part because of those protected activities. If theprotected activities listed in the fetter of reference did notplay any part in the discharge,the burden rested upon Love-ace to disentangle the various accusations and to prove thatfact.This it failed to do.It is therefore found that Lovelacedischarged Sullens because he had engaged in the exerciseof the rights guaranteed in Section 7 of the Act and that itthereby violated Section 8(a)(1) and(3) of the Act.As stated,the above finding of a violation of Section8(a)(1) and(3) is based on Lovelace's failure to come for-ward and meet theprima faciecase of discriminatory dis-charge established by the General Counsel.However,several factors have convinced the Trial Examiner moreaffirmatively that Lovelace'smotivation was discriminato-ry. First,whereas the termination letter prepared for deliv-ery to Sullens referred only to his employment references,Geisler gave an additional reason at the discharge inter-view;namely, Sullens' bankruptcy.3Lovelace's unexplaineduncertainty as to what to say were the reasons for the dis-charge tended to show that it was trying to conceal its actualmotivation.Second,whereas the only employment ref-erence received by Lovelace was the one from Kendrick,which referred unfavorably to his protected activities, Geis-ler told Sullens that a reference had been received fromMcNamara and Crowley,and he did not mention the Ken-drick reference.The inference is warranted that this un-truthful statement was part of Lovelace's attempt to concealfrom Sullens the true,union-based,reason for his dismissal.Third,and most persuasive,Lovelace,as already noted,failed to produce at the hearing a single witness who couldtestify as to why it discharged Sullens or who made thedecision.4Lovelace's failure to produce the officials whohad actual knowledge of the circumstances of the decisionto discharge Sullens and of its true motivation warrants theadverse inference that those individuals were not in a posi-tion to testify to nondiscriminatory reasons for the dis-charge which would be found to be the actual reasons andthat their appearance as witnesses would result in exposureof the fact that Lovelace discharged Sullens because heengaged in activities protectedby theAct. See IIWigmoreon Evidence(third edition)Sec 285.Lovelace pleaded as an affirmative defense that the com-2The General Counsel offered no denial or explanation of the accusationinKendrick's letter to Sullens that this was an"unauthorized trespass "3At the hearing Lovelace also claimed that it had received no answers tothe inquiries it had sent to Sullens' three personal references The threeindividuals involved were good friends of Sullens and the record discloses noreason why they would have refused to give him a favorable recommenda-tionThe Trial Examiner has credited their testimony and finds that they didnot receive the inquiries° Geisler, who informed Sullens of the discharge, was in the hearing roombut did not testify He had been subpenaed by the General Counsel, appar-ently to authenticate a document which was ultimately authenticated bystipulation539plaint should be dismissed because Sullens failed to availhimself of the grievance machinery provided for in its con-tract.As no grievance was filed or processed, and as theissue involved does not fall within the special competenceof an arbitrator to determine but rather is one which partic-ularly calls for resolution under the Act by the agencycharged with its administration, the defense is without meritunder established Board policy. SeeEastern Illinois Gas andSecurities Company,175 NLRB No. 108.2.KendrickWilliams' testimony that Sullens had helped himself toKendrick's gasolinewas undenied. That conduct was, ofcourse, not a concerted activity, and, in the absence ofevidence that Williams' action in reporting it was discrim-inatory, Respondent did not thereby interfere with any Sec-tion 7 rights. Nor did the General Counsel or Sullens offerany explanation of Kendrick's accusation, delivered to Sul-lens, that he had committed an unauthorized trespass whenhe pushed by the cleaning man to enter the dispatch office.While Sullens did this apparently in connection with hisshop-stewardship-the reference stated that he did it "tohelp further his standing with the union"-Kendrick hadreasonable grounds for believing that the actionwas illegaland unprotected, and the General Counsel did not prove thebelief erroneous. Cf.N.L.R.B. v. Burnup and Sims, Inc.,379U.S. 21. By reporting the incident to Lovelace, therefore,Kendrick did not interfere with any Section 7 rights. Wil-liams testified that he rated Sullens poor with respect to"cooperation with others" on the basis of a statement bySullens to an owner-driver that the latter would have to quitdriving his own tractor and of a statement by one VernAllen that he would take drastic action if Sullens "stayedafter him." Without further explanation it is not possible toconclude whether these incidents referred to legitimate ac-tivities by Sullens as shop steward or to something else.There is not sufficient evidence that they referred to theformer or have thrown on Kendrick the burden of provingthat the activities in question were not legitimate activitiesas shop steward. Accordingly, no finding is made thatKendrick's negative report to Lovelace on "cooperationwith others" violated Section 7 rights.Sullens' 1964 grievance over his discharge might seem toostale to have played any part in Kendrick's letter of ref-erence.However, the letter by its own terms gaveKendrick's opinion of Sullens based on incidents goingback the length of time. While the 1964 reinstatement doesnot fit precisely into the specifics set forth in the letter ofreference-obtaining reinstatement is no"minor detail," andthe General Counsel did not establish that Sullens "cost"Kendrick any backpay as a result of that grievance-it isinferred that Sullens' use of the Union and the grievancemachinery at that time were part of the basis for Kendrick'sadverse report to Lovelace. Williams testified that his accu-sation that "Mr. Sullens Cost this Companyan excessiveAmount of Mone by Using the Unionas leverage to De-mand his Wishes' referred to an unsuccessful grievancefiled by Sullens to compel Kendrick to assign him to acertain truck when the regular driver was ill, instead ofhiring an extra driver. He testified that he was also referringto the fact that on the occasion in question Sullens had toldhim and the two Kendrick brothers that "he would use anyway he could to help us fire" the regular driver. The TrialExaminer has not credited this testimony. Apart from Wil-liams' unconvincing demeanor and the fact that most of thistestimony was elicited through leading questions, Williamswas contradicted by the fact that the grievancewas unsuc- 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDcessful and did not cost Kendrick any amount of money,excessive or otherwise. It is found that the accusation wasmade because of successful grievances filed by Sullens, in-cluding at least his own grievance for a pay shortage, as aresult of which Kendrick paid him $10.11, and the grievanceover his own discharge, as a result of which Kendrick paidhim an unspecified amount of backpay.5As the letter of reference was in response to Lovelace'sinquiry about Sullens in connection with his application foremployment, it is plain that the statement, "I would not hirethis man under any circumstances," was a recommendationthat he not be hired. It is also plain that the basis of theadverse recommendation was the various negative opinionsexpressed on the form and the appended sheet which havealready been discussed.Itwould be superfluous to demonstrate that if GeneralCounsel's Exhibit 4 had been an intracompanmemo-randum issued in connection with an application fora pro-motion or transfer, it would have constituted an illegalrestraint on Sullen' statutorily protected union activities.SeeBunneyBros.ConstructionCompany, supra,andN.L.R.B. v. Interboro Contractors, Inc., supra.The fact thatthe reference was written after Sullens had terminated hisemployment and that it was sent to another employer doesnot lessen such coercive effect. It is unnecessary to pass inthis case on the legality of such a reference if written asubstantial length of time after the severing of an employ-ment relationship.InAustinCompany,101NLRB 1257,1260, the Board said, .. . . we do not adopt [the TrialExaminer's] broad rationale to the effect that conduct ofany employer which results in coercion of any employeenecessarily constitutes an unfair labor practice." In thiscase,however, Kendrick gave the reference immediatelyafter Sullens' resignation and in connection with his firstsubsequent job. It was so intimately connected with thesevered employment that it necessarily tended to interferewith theexerciseby Kendrick's employees of their rightsunder the Act. It is found that by sending the letter ofreferenceto Lovelace, Kendrick violated Section 8(a)(1) ofthe Act. SeeOrdenduff & Kappel, Inc.,118 NLRB 859, 864,881.Vogt's statement to Yates that Kendrick gave Sullens anunfavorable reference because he had filed a vacation-paygrievance was also coercive. It is not material whether hisstatement was accurate. As he was terminal manager and anadmitted agent of Kendrick, his statement was, in effect, athreat that an employee's exerciseof his statutorily protect-ed right to file grievances under an existing contract mightresult in an unfavorable employment reference. It is foundthat by such threat Kendrick coerced employees in the exer-cise of their rights under the Act and thereby violated Sec-tion 8(a)(1) of the Act.The complaintalleges thatKendrick caused Lovelace todischarge Sullens and in his brief the General Counsel con-tends that the letter of reference was an effort by Kendrickto influence the employment status of Sullens with Lovelaceand that, " . . the evidence shows that Kendrick .. .intended to and succeeded in causing descrimination ...[against] Sullens and is therefore liable for the loss of anywages which resulted . . . [from] their action." The natureof Lovelace's inquiry necessarily made Kendrick aware thatSullens' employment status was under consideration byLovelace and might be affected by its reply. However, Ken-drick did not initiate the course of events leading to Sullens'S In view of these findings,it is unnecessary to decide whether Williams,at the time he wrote the letter of reference,realized,and was influenced by,the fact that Respondent would ultimately have to satisfy Sullens' pendingdemand for the $276 vacation money due him under the contractdischarge. It had no animus towards unions or the IBT and,so far as is disclosed by this record, was indifferent aboutSullens'employment,so long as hewas not employed byKendrick. It is thereforeinaccurate and misleadingto char-acterize its compliance with Lovelace's requestfor informa-tion and appraisalas an"effort" to influenceSullens'employmentstatus.DistinguishL.E. Schooley, Inc.,119NLRB 1212, where anantiunionemployer, after discrim-inatorily discharging an employee who hadbeen among theactive proponents of a union, aggravated the effects of suchdiscrimination by refusing to furnish requestedinformationto a prospective interim employer. Nor does the evidencewarrant the finding that Kendrick intendedto "cause"Lovelace to dischargeSullens.The decision was to be solelyLovelace's. There was no relationship between Kendrickand Lovelace on the basis of which Kendrick couldexerciseany kind of control, or even ofinfluence, over whom Love-lace employed. DistinguishLooney Sheet Metal ConstructionCo., Inc.,160 NLRB 1635, 1649, where a discriminatingemployer blocked employees' subsequent employment byanother employer by denying them entry to its propperty,where such subsequent employment was available. Distin-guish also,Austin Company,101 NLRB 1257, where an em-ployer, for allegedly discriminatoryreasons,exercised itscontractual veto power over the employment of guards bya subcontractor. It is found that Kendrick didnot causeLovelace to dischargeSullens.IVTHE EFFECT OF THE UNFAIRLABOR PRACTICES UPON COMMERCEIt is found that the respective activities of Kendrick andLovelace set forth above in section III, occurring in connec-tion with their respective operations described in section I,each have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V THE REMEDYAs it has been found that Kendrick and Lovelace haveengaged in certain unfair labor practices, it is recommendedthat the Board issue the Recommended Order set forthbelow requiring them to cease and desist from said unfairlabor practices and to take certain affirmative action whichwill effectuate the policies of the Act.The record contains no evidence as to when Sullens tookgasoline for his personal use, as to whether it occurred morethan once, nor as to how serious an offense it was at thetime. The practice had at one time been legitimate andKendrick rated Sullens' general conduct satisfactory not-withstanding the offense. There is, therefore, no basis forfinding Sullens so undesirable an employee that Lovelace'sunfair labor practice in discharging him should not be fullyremedied in accordance with the Board's usual policies. Itis accordingly recommended that Lovelacereinstate Sullensto his formerjob or, if thatjob no longer exists, to a substan-tially equivalent position of employment, without prejudiceto his seniority and other rights and privileges. It is alsorecommended that Lovelace make Sullen whole for anyloss of earnings suffered by reason of the discriminationagainst him. The amount of backpay shall be a sum ofmoney equal to what he would have earned from November3, 1969, the date of the discrimination against him, to thedate of Lovelace's offer of reinstatement, less his net earn-ings during said period, computed in accordance with theformula set forth inF.W.Woolworth Co.,90 NLRB 289, KENDRICKCARTAGE CO.with interest thereon at the rate of 6 percent per annum, tobe computed in the manner described inIsis Plumbing &Heating Co.,138 NLRB 716. It is recommended also thatLovelace preserve and, upon request,make available to theBoard and its agents seniority lists and payroll,dispatch,personnel,and other records necessary to facilitate the com-putation of backpay.Upon the basis of the foregoingfindings of fact and uponthe entire record in this case the Trial Examiner makes thefollowing:CONCLUSIONS OF LAW1.Respondents Kendrick Cartage Co., and LovelaceTruck Service,Incorporated,are each engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.Kendrick and Lovelace are each,and at all times mate-rial have each been,an employer within the meaning of541Section 2(2) of the Act.3. International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Chauffeurs andHelpers,Local No.50 of the IBT, and Local 525 of the IBT,are each a labor organization within the meaning of Section2(5) of the Act.4.By discriminatorily terminating the employment ofCharles E.Sullens,Lovelace has engaged in, and-is en agingin,unfair labor practices within the meaningof Section8(a)(3) of the Act.5.By interfering with,restraining,and coercing employ-ees in the exercise of rights guaranteed in Section 7 of theAct, Kendrick and Lovelace have each engaged in unfairlabor practices within the meaning of Section 8(axl) of theAct.6.The unfair labor practices described above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommended Order omitted from publication.]